Appeal from an order of the Supreme Court, Monroe County (David M. Barry, J.), entered June 14, 2007. The order granted the motion of defendant Max Properties, Ltd. for summary judgment and dismissed the amended complaint against it.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action seeking damages for injuries he sustained when a dog owned by defendant Vincent Dercole attacked plaintiff and his dog as they were walking on a street one block south of the premises that Dercole leased from defendant Max Properties, Ltd. (defendant). We conclude that Supreme Court properly granted the motion of defendant seeking summary judgment dismissing the amended complaint against it. “Because the incident did not occur on defendant’s property . . .[,] defendant owed no duty of care to plaintiffl ]” (Ruffin v Dykes, 37 AD3d 1191 [2007]; see Weipert v Oldfield, 298 AD2d 974 [2002]). Present—Scudder, EJ., Smith, Centra, Feradotto and Pine, JJ.